Title: To Thomas Jefferson from Benjamin Stoddert, 3 March 1801
From: Stoddert, Benjamin
To: Jefferson, Thomas



Sir
Navy Department. 3d March 1801.

I have the honor, by permission of the President, to enclose for your information & consideration, letters Just recd. from the West Indies.—Also a copy of the Instructions given to Capt Barry, the Commanding officer on the Windward Station—at a time when it was not known whether the Treaty with France would, or would not be ratified.
All our other Public Vessels have recd. similar Instructions.
I have the honor to be With great respect sir Yr. Most Obed. servt.

Ben Stoddert

